Filed 6/11/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 142







In the Interest of B.E.



Adam D. Miller, Psy.D, 		Petitioner and Appellee



v.



B.E., 		Respondent and Appellant







No. 20150146







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable Thomas E. Merrick, Judge.



AFFIRMED.



Per Curiam.



Lonnie Olson, State’s Attorney, 524 Fourth Avenue Northeast, Unit 16, Devils Lake, N.D. 58301, for petitioner and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, N.D. 58106, for respondent and appellant; submitted on brief.

Interest of B.E.

No. 20150146



Per Curiam.

[¶1]	B.E. appeals from a district court order for less restrictive treatment ordering him to undergo outpatient treatment throughout the remainder of his previously imposed 90-day treatment order.  B.E. argues the district court’s order continuing outpatient treatment is inappropriate because he stated he would voluntarily participate in outpatient treatment.  Because alternate treatment is appropriate and meets B.E.’s treatment needs, the district court’s order is not clearly erroneous.  
See
 
Interest of L.B.
, 2015 ND 12, ¶¶ 19-20, 858 N.W.2d 322 (chemically dependent persons who require treatment are entitled to the least restrictive treatment that will meet their treatment needs).  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner